DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 3/04/2021  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over
Pub.No.: US 2017/0075938 A1 to Black et al(hereafter referenced as Black), in view of Pub.No.: US 2019/0372834 A1 to Patil et al(hereafter referenced as Patil).
Regarding claim 16, Black discloses “ An apparatus (data storage and verification platform [Fig.1/item 120]) comprising at least one processor; and at least one memory including computer program code (data store Fig.1/item 125) ; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: generate or receive a first hash  on the basis of mobile network data change by a source network function”(verification platform uses hashes for each data record which are combined in a temporal/sequential order and a hash of the hashes is generated each second [par.0017]); “provide the first hash(genesis has is the first hash [par.0021]) and security credentials information of the source network function for validation by a set of validator entities” (data validation module 240 [par.0036]) , “and in response to detecting validation of the first hash and the security credentials information, generate a first transaction for a first blockchain” (recording module 230 records one or more of the hashes (TOMEs) into a medium such as a blockchain [par.0054]).
Black does not explicitly disclose “the first transaction being indicative of the mobile network data change and comprising the first hash” 
However, Patil discloses “the first transaction being indicative of the mobile network data change and comprising the first hash.”(receive at server a transaction comprising unique identifier information and portion of blockchain information Patil[Fig.6/item 602]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Black’s data verification using hash trees within a network with Patil’s Block chained device management in a networking system in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Black teaches a data verification method that comprises a blockchain process, Patil’s networking system teaches a cryptographic hashing process within a blockchain and both are from the same field of endeavor. 
Regarding claim 17 in view of claim 16, the references combined disclose “wherein the at least one processor and the at least one memory including the computer program code are further configured to cause the apparatus to receive the first hash by a writer entity by a request to update the blockchain from the source network function initiating or performing the mobile network data change.”(the blockchain ledger in memory or local storage , interact with other nodes over the network , grant or deny write requests and access requests to the blockchain ledger to various managing devices connected to the node Patil[par.0039]).
Regarding claim 18 in view of claim 16, the references combined disclose “wherein the at least one processor and the at least one memory including the computer program code are further configured to cause the apparatus to generate a second transaction for a second blockchain”(Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006]) , “the second transaction comprising a second hash based on hashes in at least one block of the first blockchain and comprising the first hash” (Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006])
Regarding claim 19 in view of claim 18,  the references combined disclose “wherein the first blockchain is a private blockchain and second blockchain is a public blockchain”( sender of the request may sign the transaction or portions of the transaction with their private key from a private public key pair unique to the sender [par.0063], blockchain manager 408 is responsible for generating hashes while storing of transactions and blocks in the blockchain ledger 410 and also verification of new blocks received via the network interface 403 using cryptographic operations prior to adding such blocks / transactions to the blockchain ledger 410 Patil [par.0062]).
Regarding claim 20 in view of claim 16, the references combined disclose “wherein the first transaction further comprises a digital signature of the source network entity associated with the first hash”(digital signature module Black[Fig.2/item 203] see also hashing engine Black[Fig.2/item 225])
Regarding claim 21 in view of claim 16, the references combined disclose “wherein the at least one processor and the at least one memory including the computer program code are further configured to cause the apparatus to: detect a discrepancy(Data receiving module 215 can also receive verification data to help detect and verify Black[par.0041]) of mobile network data stored in a mobile network database on the basis of the first hash in a block stored in the first blockchain on the basis of the first transaction” (comparing module Black[Fig.2/item 245]), and cause an alarm and/or recovery of original data storage state before the data mobile network data change in response to detecting the discrepancy”(Once a hash has been recorded in the blockchain, the hashed data cannot be tampered with without invalidating the hash Black[par.0024]).
Regarding claim 22 in view of claim 21, the references combined disclose “wherein verification of integrity of hashes stored (hashing engine Black[Fig.2/item 205]) in the first blockchain is configured to be performed repetitively by the apparatus or another observing entity and the apparatus is configured to detect the discrepancy on the basis of output of the integrity verification” (data storage and verification platform Black[Fig.1/item 120] is configured to perform verification)
Regarding claim 23 in view of claim 16, the references combined disclose “wherein the validator entities comprise one or more mobile core network nodes or network functions”(public key  is freely shared among nodes in a peer-to-peer network Black [par.0023]).

Regarding claim 24 in view of claim 16, the references combined disclose “wherein the mobile network data change is a change to data stored in a unified data repository or an unstructured data storage function of a mobile network.” (if any of the data is changed or if a timestamp in the data has changed, the hash will be different, indicating a difference in the data Black[par.0022]).
Regarding claim 25, Black discloses “a method for mobile network integrity preservation by a network node, comprising: generating or receiving a first hash on the basis of mobile network data change by a source network function” ”(verification platform uses hashes for each data record which are combined in a temporal/sequential order and a hash of the hashes is generated each second [par.0017]), “providing the first hash(genesis has is the first hash [par.0021]) and security credentials information of the source network function for validation by a set of validator entities” (data validation module 240 [par.0036]), “and in response to detecting validation of the first hash and the security credentials information, generating a first transaction for a first blockchain” (recording module 230 records one or more of the hashes (TOMEs) into a medium such as a blockchain [par.0054]).
Black does not explicitly disclose “the first transaction being indicative of the mobile network data change and comprising the first hash.
However, Patil discloses “the first transaction being indicative of the mobile network data change and comprising the first hash.”(receive at server a transaction comprising unique identifier information and portion of blockchain information Patil[Fig.6/item 602]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Black’s data verification using hash trees within a network with Patil’s Block chained device management in a networking system in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Black teaches a data verification method that comprises a blockchain process, Patil’s networking system teaches a cryptographic hashing process within a blockchain and both are from the same field of endeavor. 
Regarding claim 26 in view of claim 25, the references combined disclose “wherein the first hash is received by a writer entity in a request to update the blockchain from the source network function initiating or performing the mobile network data change” (the blockchain ledger in memory or local storage , interact with other nodes over the network , grant or deny write requests and access requests to the blockchain ledger to various managing devices connected to the node Patil[par.0039]).
Regarding claim 27 in view of claim 25, the references combined disclose “further comprising: generating a second transaction for a second blockchain” (Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006]), the second transaction comprising a second hash based on hashes in at least one block of the first blockchain and comprising the first hash. (Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006])
Regarding claim 28 in view of claim 26, the references combined disclose “further comprising: detecting a discrepancy in the first blockchain after a block comprising the first hash has been added on the basis of the first transaction” (recording module 230 records one or more of the hashes (TOMEs) into a medium such as a blockchain Black[par.0054])., and causing an alarm and/or recovery of original data storage state before the data mobile network data change in response to detecting the discrepancy” (data storage and verification platform Black[Fig.1/item 120] is configured to perform verification)
Regarding claim 29, Black discloses “a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following: generating or receiving a first hash on the basis of mobile network data change by a source network function” (verification platform uses hashes for each data record which are combined in a temporal/sequential order and a hash of the hashes is generated each second [par.0017]), “providing the first hash(genesis has is the first hash [par.0021]) and security credentials information of the source network function for validation by a set of validator entities” (data validation module 240 [par.0036]), and in response to detecting validation of the first hash and the security credentials information, generating a first transaction for a first blockchain” (recording module 230 records one or more of the hashes (TOMEs) into a medium such as a blockchain [par.0054]). 


Black does not explicitly disclose “the first transaction being indicative of the mobile network data change and comprising the first hash” 
However, Patil discloses “the first transaction being indicative of the mobile network data change and comprising the first hash.”(receive at server a transaction comprising unique identifier information and portion of blockchain information Patil[Fig.6/item 602]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Black’s data verification using hash trees within a network with Patil’s Block chained device management in a networking system in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Black teaches a data verification method that comprises a blockchain process, Patil’s networking system teaches a cryptographic hashing process within a blockchain and both are from the same field of endeavor. 
Regarding claim 30 in view of claim 29, the references combined disclose “wherein the first hash is received by a writer entity in a request to update the blockchain from the source network function initiating or performing the mobile network data change” (the blockchain ledger in memory or local storage , interact with other nodes over the network , grant or deny write requests and access requests to the blockchain ledger to various managing devices connected to the node Patil[par.0039]). 


Regarding claim 31 in view of claim 29, the references combined disclose “further comprising: generating a second transaction for a second blockchain” (Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006], the second transaction comprising a second hash based on hashes in at least one block of the first blockchain and comprising the first hash. (Home Subscriber Server are authorized to issue/generate the second transaction to update the blockchain ledger Patil[par.0006])
Regarding claim 32 in view of claim 29, the references combined disclose “further comprising: detecting a discrepancy in the first blockchain after a block comprising the first hash has been added on the basis of the first transaction” (comparing module Black[Fig.2/item 245]), “and causing an alarm and/or recovery of original data storage state before the data mobile network data change in response to detecting the discrepancy” (Once a hash has been recorded in the blockchain, the hashed data cannot be tampered with without invalidating the hash Black[par.0024]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433